DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 17 August, 2021. The amendments have been entered.
Accordingly, claims 1, 12-15, 21-23, and 28-47 are pending, wherein claims 2-11, 16-20, and 24-27 have been canceled and claims 28-47 are new (see Applicant’s Remarks/Amendments at page 9 which provide correlation between canceled claims and newly presented claims).

Drawings
The drawings were received on 17 August, 2021.  These drawings are acceptable.

Specification
Amendments to the specification (paragraph 73) was submitted on 17 August, 2021. This amendment has been entered, and the Examiner acknowledges the amendment does not contain new matter into the originally filed specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recooling unit” in claims 1-2 and 23 and “mixing unit” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 14 is a relative term which renders the claim indefinite.  The term “close” is not defined by the claim, the specification does not provide a standard for After a review of the specification, it appears there is no standard for measuring the meaning of the term, in view of the examples provided by the specification. What is an appropriate range to provide the inlet temperature is controlled to be as “close” as possible to the operating point?  The specification, and claims as presented, do not define or provide a standard for ascertaining the meaning of “close” to define the heat absorption, and therefore, does not define the metes and bounds of the claimed invention. For examination purposes, it is being construed that the claim is directed to a cooling requirement so that heat absorption in a machine element is carried out relative to an optimal operating point.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEISS (US 2015/0343588 A1).

As to claim 44, WEISS discloses a redispersion unit(5; par. 77, lines 1-4) for redispersing a coolant dispersion with a phase change material(abstract, lines 6-8; par. 75, line 1-par. 79, line 18), comprising:
a restrictor(11 formed of toothed rim, 16, with a plurality of gaps, as shown in figure 4),
wherein the dispersion unit is a static redispersion unit (the stator, 11, does not move, e.g., static, the rotor moves in a rotational pattern relative to the stator).

As to claim 45, WEISS discloses wherein the restrictor(11/16) comprises a disc-like body (11 with rim, 16, which the physical structure is shown in figure 4 to be a flat, think round object, or a shape or surface that is round and flat in appearance, which constitutes the broadest reasonable interpretation of disc-like body ; par. 78, line 1- par. 78, line 18) and at least one orifice (gaps provided between toothed rim 16 as shown in figure 4 and gap between 11as stated in par. 79, lines 1-18).

As to claim 46, WEISS discloses wherein the at least one orifice comprises a multiplicity of orifices(gaps provided between toothed rims 16 as shown in figure 4 and gap between 11 as stated in par. 79, lines 1-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 28-29, and 30-43 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAO (US 7,541,009 B2 – published 2 June, 2009), in view of WEISS (US 2015/0343588 A1).
As to claim 1,  TAKAO discloses a regeneration device(apparatus shown in figure 1) for regenerating(col.7, lines 23 – col.9, line 33) a coolant dispersion with phase changer material (col.8, lines 1-13 – aqueous solution containing a guest compound which is not initially a hydrate slurry, but changes to and from a hydrate slurry due to temperature change/heat transfer), comprising:
a redispersion unit (30, which is designated generally as means for cancelling supercooling as stated in col.11, lines 19-26) configured to disperse the coolant dispersion (col.12, lines 11-24); and
a recooling unit (combination of 2, 3a, 3b, 4, 6, and associated piping which the aqueous solution containing the guest compound flows through) configured to enable freezing of a phase change material by dissipating heat stored in the coolant dispersion(col.7, line 23- col.9, line 33 – of which the recooling unit provides sensible and latent heat cooling to supercool the aqueous solution with guest compound, such that upon contact within the redispersion unit which cancels the supercooling, the guest component freezes to form the hydrate slurry, thus the recooling unit provide the ability of the guest component to freeze through heat dissipation),
wherein the recooling unit is configured so that dissipated heat is at least partially recuperated (within section 4 of the recooling unit, recuperation of heat is provided as there is heat exchange between hydrate slurry supplied from the latent heat exchangers, 3a/3b, to section 4 which is further in communication with aqueous solution discharged after heat exchange with the thermal load of the system; col.8, line – col.9, line 10; figure 1), in order to heat up the coolant dispersion to an inlet temperature (temperature of 6.5°C is supplied to the thermal load of the system, via heat exchange section 6 of the recooling unit, and further wherein thermal exchange is occurring between slurry hydrate provided to the section, 4, of the recooling unit and aqueous solution provided back from the thermal load of the system to the section, 4, of the recooling unit).
However, TAKAO does not explicitly disclose wherein the redispersion unit comprises a restrictor.
WEISS is within the field of endeavor of a regeneration device (24) for regenerating a coolant dispersion with phase change material (abstract, lines 6-8). WEISS teaches a redispersion unit (5; par. 77, lines 1-4). The redispersion unit is taught to incorporate a restriction (combination of 15 and 16 with a plurality of gaps, as shown in figure 4) which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the redispersion unit comprising a restrictor to provide effective redispersion of the resulting emulsion (e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 12, TAKAO, as modified by WEISS, discloses a flow rate monitor can be provided to the system(col.9, lines 21-24), but  does not further disclose the regeneration device comprises a control unit which has at least one temperature monitor and at least one flow rate monitor.
WEISS, however, teaches that conventional techniques within similar systems are known to have sensor systems, hardware and software for the regulation thereof (par. 23, lines 1-5). More so, WEISS teaches that measuring devices for feed pressure or the coolant temperature are used to measure from various places within the system (see figure 3 of WEISS; par. 66, line 1-par. 67, line 6) and that flow rate is used to aid in the regulation of the pump within the system (e.g., the redispersion unit)(par. 71, lines 1-11). WEISS provides such measuring and regulation to overcome the known issues within the prior art as described in paragraph 23. Particularly, WEISS noted that the conventional method of the known control systems are two-point controllers. These types of controllers cool as soon as an upper control point is reached, and periodically fluctuate in temperature between the upper and lower control points. This causes an adverse effect of the cooling system (par. 23, lines 1-14). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKAO, in view of WEISS, to incorporate known control systems (e.g., hardware, software, sensors) with at least one temperature sensor, as taught by WEISS to overcome the conventional techniques known within the art by allowing the coolant temperature to be kept constant (claim 12 of WEISS).

As to claim 21, TAKAO, as modified by WEISS, discloses a cooling system (system shown in figure 1) for cooling a machine element (TAKAO is at least capable of providing cooling to a machine element, as it is intended to provide cooling to a thermal load), comprising:
a coolant dispersion with a phase change material (col.8, lines 1-13 – aqueous solution containing a guest compound which is not initially a hydrate slurry, but changes to and from a hydrate slurry due to temperature change/heat transfer).
In addition, TAKAO, as modified by WEISS, previously taught the regeneration device according to claim 1 for the reasons previously recited.

As to claim 22, TAKAO, as modified by WEISS, previously taught the cooling system according to claim 21 for the reasons at least previously recited in claim 1, which claim 22 incorporates.
However, TAKAO, does not disclose the cooling system is a part of a machine tool comprising at least one machine element, the at least one machine element comprising a motor spindle or electromechanical drive unit.
That being said WEISS provides that it is known to apply cooling system which utilize coolant dispersions and phase change materials (abstract, lines 1-8) to machine tools (6) which comprise a motor spindle or electro mechanical drive unit (abstract, lines 1-8). Particularly, modern machine tools have high precision, and requirements to provide the motor spindles along the milling head of the tool have risen in the recent years. However, doing so provides that the surface machining of the work piece is impaired by the vibrations and temperature of the motor spindle and machine frame (par. 4, lines 1-10). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide that the cooling system taught by the combination of TAKAO, in view of WEISS, could be provided to a machine tool which comprises at least one machine element comprised of a motor spindle or electromechanical drive unit to better aid in the thermal dissipation from the machine tool to better provide quality surface machining of the work piece produced by the tool.

As to claim 23,  TAKAO discloses a method for regenerating(col.7, lines 23 – col.9, line 33) a coolant dispersion with phase changer material (col.8, lines 1-13 – aqueous solution containing a guest compound which is not initially a hydrate slurry, but changes to and from a hydrate slurry due to temperature change/heat transfer), comprising:
dispersing the coolant dispersion (col.12, lines 11-24)by a redispersion unit (30, which is designated generally as means for cancelling supercooling as stated in col.11, lines 19-26); and
enabling a freezing of the phase change material by dissipating heat stored in the coolant dispersion(col.7, line 23- col.9, line 33 – of which the recooling unit provides sensible and latent heat cooling to supercool the aqueous solution with guest compound, such that upon contact within the redispersion unit which cancels the supercooling, the guest component freezes to form the hydrate slurry, thus the recooling unit provide the ability of the guest component to freeze through heat dissipation) by a recooling unit (combination of 2, 3a, 3b, 4, 6, and associated piping which the aqueous solution containing the guest compound flows through), the recooling unit configured so that dissipated heat is at least partially recuperated (within section 4 of the recooling unit, recuperation of heat is provided as there is heat exchange between hydrate slurry supplied from the latent heat exchangers, 3a/3b, to section 4 which is further in communication with aqueous solution discharged after heat exchange with the thermal load of the system; col.8, line – col.9, line 10; figure 1), in order to heat up the coolant dispersion to an inlet temperature (temperature of 6.5°C is supplied to the thermal load of the system, via heat exchange section 6 of the recooling unit, and further wherein thermal exchange is occurring between slurry hydrate provided to the section, 4, of the recooling unit and aqueous solution provided back from the thermal load of the system to the section, 4, of the recooling unit).
However, TAKAO does not explicitly disclose wherein the redispersion unit comprises a restrictor.
WEISS is within the field of endeavor of a regeneration device (24) for regenerating a coolant dispersion with phase change material (abstract, lines 6-8). WEISS teaches a redispersion unit (5; par. 77, lines 1-4). The redispersion unit is taught to incorporate a restriction (combination of 15 and 16 with a plurality of gaps, as shown in figure 4) which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the redispersion unit comprising a restrictor to provide effective redispersion of the resulting emulsion (e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 28, TAKAO, as modified by WEISS, further discloses wherein the inlet temperature (6.5°C; see figure 1; col.8, line 61-col.9, line 10) lies within a phase transition temperature range (5-7°C, possibly up to 7.4°C) of the phase change material during which the phase change material changes from a solid to a liquid (at 7.4°C the slurry hydrate is formed due to the cancelling of the supercooling of the liquid mixture between the range of 5-7°C,and possibly up to 7.4°C, such that it is believed within this range the aqueous solution is capable of phase transition, due to the ability undergo transition from a liquid solution to a semi-solid solution wherein the guest component forms the hydrate, and wherein the provided inlet temperature is within this range).

As to claim 29, TAKAO, as modified by WEISS, further discloses wherein the inlet temperature (6.5°C; see figure 1; col.8, line 61-col.9, line 10) lies within a lower region of the  phase transition temperature range (5-7°C, possibly up to 7.4°C) of the phase change material (at 7.4°C the slurry hydrate is formed due to the cancelling of the supercooling of the liquid mixture between the range of 5-7°C,and possibly up to 7.4°C, such that it is believed within this range the aqueous solution is capable of phase transition, due to the ability undergo transition from a liquid solution to a semi-solid solution wherein the guest component forms the hydrate, and wherein the provided inlet temperature is within this range).

As to claim 30, TAKAO, as modified by WEISS, further discloses wherein the recooling unit(combination of 2, 3a, 3b, 4, 6, and associated piping which the aqueous solution containing the guest compound flows through) is configured so that sensible heat is dissipated in order to cool the coolant dispersion (at least sensible heat is dissipated within section 2 of the recooling unit as noted in col.7, lines 23-25) and latent heat is dissipated in order to enable freezing of the phase change material (at least latent heat is dissipated within sections 3a/3b of the recooling unit, as noted in col.7, lines 25-30, which as understood through col.7, line 23- col.9, line 33 the recooling unit provides sensible and latent heat cooling to supercool the aqueous solution with guest compound, such that upon contact within the redispersion unit which cancels the supercooling, the guest component freezes to form the hydrate slurry, thus the recooling unit provide the ability of the guest component to freeze through heat dissipation) (further sensible or latent heat is capable of being dissipated within the section 4 of the recooling unit due to the nature of heat exchange between the hydrate slurry provided to section 4 to be discharged to the thermal load of the system and aqueous solution received by to section 4 from the thermal load of the system).

As to claim 31, TAKAO, as modified by WEISS, further discloses wherein the recooling unit comprises a first heat exchanger configured to dissipate at least a portion of the sensible and/or latent heat (any one of heat exchangers 2, 3a,  3b, or 4 as provided for within col.7, lines 23-30 to provide sensible and latent heat cooling, and further, sensible or latent heat is capable of being dissipated within the section 4 of the recooling unit due to the nature of heat exchange between the hydrate slurry provided to section 4 to be discharged to the thermal load of the system and aqueous solution received by to section 4 from the thermal load of the system).

As to claim 32, TAKAO, as modified by WEISS, further discloses wherein the first heat exchanger(4) is operated in counterflow (see figure 1 at section 4 of the defined recooling unit, which is provided counterflow among lines providing hydrate slurry to the thermal load and lines providing discharged aqueous solution from the thermal load), in order to recuperatively use at least a portion of the sensible and/or latent heat for heating up the coolant dispersion to the inlet temperature (within section 4 of the recooling unit, recuperation of heat is provided as there is heat exchange between hydrate slurry supplied from the latent heat exchangers, 3a/3b, to section 4 which is further in communication with aqueous solution discharged after heat exchange with the thermal load of the system; col.8, line – col.9, line 10; figure 1; temperature of 6.5°C is supplied to the thermal load of the system, via heat exchange section 6 of the recooling unit, and further wherein thermal exchange is occurring between slurry hydrate provided to the section, 4, of the recooling unit and aqueous solution provided back from the thermal load of the system to the section, 4, of the recooling unit).

As to claim 33, TAKAO, as modified by WEISS, further discloses the recooling unit includes a second heat exchanger (either 3a or 3b) which is connected to a refrigeration system (cooling water/hot water system provided in fluid communication with the second heat exchanger, 3a/3b, as noted in col.7, line 30-col.9, line 48) in order to enable freezing of the phase change material by dissipating at least some of the latent heat of the coolant dispersion (col.7, line 23- col.9, line 33 – of which the recooling unit provides sensible and latent heat cooling to supercool the aqueous solution with guest compound, such that upon contact within the redispersion unit which cancels the supercooling, the guest component freezes to form the hydrate slurry, thus the recooling unit provide the ability of the guest component to freeze through heat dissipation; col.7, lines 23-30 to provide sensible and/or latent heat cooling).

As to claim 34, TAKAO, as modified by WEISS, further discloses a third heat exchanger (2 of the recooling unit) configured to adjust a temperature of the coolant dispersion to a second target temperature before the coolant dispersion enters the redispersion unit (see figure 1 of TAKAO, in view of supercooling cancelling means, 30 which is designated as the redispersion unit, positioning in figure 5 downstream heat exchanger section 2 of the recooling unit; section 2 of the recooling unit adjusts a temperature of the coolant dispersion from 10-12°C to 5-7°C to obtain a desired degree of supercooling of the aqueous solution as noted in col.8, lines 35-36, such that at the time the aqueous solution is provided at the desired 5-7°C to the redispersion unit, cancelling of the supercooling can be achieved to form the slurry hydrate of the solution).

As to claim 35, TAKAO, as modified by WEISS, further discloses wherein the third heat exchanger (2 of the recooling unit) is connected to the refrigeration system (figure 1; col.7, lines 23-34) in order to recuperatively use some heat from the refrigeration system (col. 7, lines 23-34, wherein heat energy is transferred between the two systems).

As to claim 36, TAKAO, as modified by WEISS, further discloses wherein the third heat exchanger (2) is arranged upstream of the redispersion unit (see figure 1, in view of positioning of supercooling cancelling means, 30 determined to be the redispersion unit, within figure 5 which is directly downstream the third heat exchanger, 2, such that 2 is arranged upstream thereof) and the first (4) and second heat exchangers (3a/3b) are arranged downstream of the redispersion unit (see figure 1, in view of positioning of supercooling cancelling means, 30 determined to be the redispersion unit, within figure 5, which provides that the redispersion unit is upstream of the first and second heat exchangers).

As to claim 37, TAKAO, as modified by WEISS, discloses further comprising a mixing unit (38; col.11, line 65 – col.12, line 3, in view of col.12, lines 20-24), arranged between the third heat exchanger and the redispersion unit (col.12, lines 20-24, wherein the mixing unit could be provided upstream or downstream either the third heat exchanger and the redispersion unit along the loop, which would provide that it is between, either on an upstream or downstream side of each, the third heat exchanger and the redispersion unit).

As to claim 38, TAKAO, as modified by WEISS, further discloses wherein the second target temperature lies in an upper region of the phase transition temperature range (section 2 of the recooling unit adjusts a temperature of the coolant dispersion from 10-12°C to 5-7°C to obtain a desired degree of supercooling of the aqueous solution as noted in col.8, lines 35-36, such that at the time the aqueous solution is provided at the desired 5-7°C to the redispersion unit, cancelling of the supercooling can be achieved to form the slurry hydrate of the solution, such that the second target temperature could lie in a temperature region from 6-7°C of the phase transition temperature; further, at 7.4°C the slurry hydrate is formed due to the cancelling of the supercooling of the liquid mixture between the range of 5-7°C,and possibly up to 7.4°C, such that it is believed within this range the aqueous solution is capable of phase transition, due to the ability undergo transition from a liquid solution to a semi-solid solution wherein the guest component forms the hydrate, and wherein the provided second target temperature is within this range).

As to claim 39, TAKAO, as modified by WEISS, does not further disclose the claimed range for the second target temperature.
However, WEISS teaches that, in an application where the thermal load is a machine tool, a target temperature could be a few degrees higher than room temperature, as this enables a low heat flow into the surrounding environment, and not the other way around, that the machine cooling cools the room at the point of application (par. 10, lines 19-27), such that dependent upon application a target temperature is found to be a result effective variable, i.e. a variable which achieves a recognized result, in that changing the target temperature is dependent upon the temperature of the surrounding environment to prevent undesirable heat transfer. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of TAKAO to make the second target temperature between 25 and 26°C as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP§2144.05-II.

As to claim 40, TAKAO, as modified by WEISS, does not further disclose the structure of the restrictor.
However, WEISS further teaches wherein the restrictor(5) incorporates a disc-like body (11/12 with rims 15/16; par. 78, line 1- par. 78, line 18) and at least one orifice (gaps provided between toothed rims 15/16 as shown in figure 4 and gap between 11/12 as stated in par. 79, lines 1-18), which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the restrictor comprising a disc-like plate and at least one orifice to provide effective redispersion of the resulting emulsion (e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 41, TAKAO, as modified by WEISS, does not further disclose or teach the diameter range of between 0.5 and 2.5mm.
However, WEISS, further, teaches wherein the at least one orifice (gap between 11/12 as stated in par. 79, lines 1-18) has a diameter within the range of 1-2mm, which is within the claimed range of 0.5 and 2.5mm (par. 79, lines 1-18). Particularly, the narrow shear gap, i.e., orifice, of the restrictor aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the claimed orifice within the claimed diameter range to provide effective redispersion of the resulting emulsion (e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 42, TAKAO, as modified by WEISS, does not further disclose the requirements of the orifice of the claim.
However, WEISS, further discloses wherein the at least one orifice comprises a multiplicity of orifices (gaps provided between toothed rims 15/16 as shown in figure 4 and gap between 11/12 and shown in figure 4), which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the at least one orifice comprising the multiplicity of orifices as claimed to provide effective redispersion of the resulting emulsion (e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 43, TAKAO, as modified by WEISS, does not further disclose the requirements of the orifice of the claim.
However, WEISS, further discloses wherein the at least one orifice of the restrictor comprises a multiplicity of orifices arranged in the restrictor’s disc-like body (gaps provided between toothed rims 15/16 as shown in figure 4) in a continuous equally distributed manner in relation to each other (see figure 4, wherein the orifices along the toothed rim, 15/16, of the restrictor are provided and equally distributed  in relation to one another along the circular pathway and in terms of the gap, 0.5-1mm, between orifices of 11/12 due to the distance between the disc-like bodies of the restrictor), which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the restrictor comprising the multiplicity of orifices as claimed to provide effective redispersion of the resulting emulsion (e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAO (US 7,541,009 B2 – published 2 June, 2009), in view of WEISS (US 2015/0343588 A1) and JENSEN (US 7,568,275 B2 – published 4 August, 2009) .
As to claim 13, TAKAO, in view of WEISS, teaches that it is necessary to keep constant temperature control within a machine element (see rejection of claim 12), but TAKAO, as modified by WEISS does not disclose wherein the system further comprises a model based predictive controller. 
JENSEN, however, is within the relevant field of endeavor of a cooling system associated with a machine tool (abstract, lines 1-20). JENSEN teaches that model-based predictive controllers can be used to calculate and control the amount of heating or cooling needed to maintain an isothermal temperature (col.5, line 66- col.6, line 1) of a structure. WEISS, previously, noted that the conventional method of the known control systems are two-point controllers. These types of controllers cool as soon as an upper control point is reached, and periodically fluctuate in temperature between the upper and lower control points. This causes an adverse effect of the cooling system (par. 23, lines 1-14). Adding a controller, which enables maintaining isothermal temperature, would be seen as advantageous, in view of the teachings of WEISS to eliminate any adverse effects of non-predictive controllers to machines. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKAO, in view of WEISS, to incorporate a model-based predictive controller, as taught by JENSEN, to allow the coolant temperature to be kept constant (claim 12 of WEISS and col.5, line 66-col.6, line 1 of JENSEN).

As to claim 14, TAKAO, as modified by WEISS and JENSEN, previously taught wherein a control unit with temperature and flow meters is provided, and that a controller can be provided to ensure isothermal temperature, or constant temperature, to the thermal load to be cooled or heated (see rejections of claim 12 and 13), and that a desired temperature is targeted to be sent to the thermal load (disclosed by TAKAO based on the inlet temperature provided to the thermal load, 6). It, therefore, is seen that the combination is capable of providing the functional requirements of the claim of the inlet temperature being controlled in dependence of a cooling requirement so that heat absorption in a machine element is carried out relative to an optimum operating point.

As to claim 15, TAKAO, as modified by WEISS and JENSEN, previously taught wherein a control unit with temperature and flow meters is provided, and that a controller can be provided to ensure isothermal temperature, or constant temperature, to the thermal load to be cooled or heated (see rejections of claim 12 and 13),  a desired temperature is targeted to be sent to the thermal load (disclosed by TAKAO based on the inlet temperature provided to the thermal load, 6), and that of the desired temperature of the fluid flowing to the thermal load a portion is provided as a mixture of aqueous solution and solidified guest components (as disclosed by TAKAO to form the dispersion). It, therefore, is seen that the combination is capable of providing the functional requirements of the claim of a proportion of melted phase change material is controlled so that an available latent heat capacity corresponds to a cooling requirement within a machine element.

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 17 August, 2021 have been fully considered but they are not persuasive with respect to the claim interpretation under 35 U.S.C. 112(f). 
At page 10, Applicant asserts “recooling unit” and “mixing unit” do not invoke claim interpretation under 35 U.S.C. 112(f). Applicant points to MPEP§ 2181(I) and §2181(I)(A) arguing that the limitations do not use one of the nonce terms provided by the MPEP, and that such terminology of “recooling unit” and “mixing unit” would connote to one having ordinary skill within the art specific structure, respectively. The Examiner points back to MPEP §2181(I)(A) which further recites “Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.” Thus, to Applicant’s first argument that a specified nonce term, such as those listed by the Applicant from the same section of the MPEP, is not used within the claim limitations, the Examiner is not persuaded, as there is not defined list of nonce terms. Furthermore, the use of “unit” is a non-structural generic placeholder, which overcomes the rebuttable presumption of limitations not using “mean” or “steps”. In particular, “unit” does not supply any structure, material, or acts for performing the claimed function of either “recooling” or “mixing”. More so, “recooling unit” and “mixing unit” do not have a sufficiently definite meaning as the name for structure within the ordinary skill of the art, when read in light of the specification. Therefore, the claims remain interpreted under 35 U.S.C. 112(f).
Applicant’s arguments, see page 10-13, filed 17 August, 2021, with respect to claims 1, 4-6 (now claims 32 and 28, respectively), 9 (now claim 38),  14-15 (only to points 1 and 2, not point 3), 18 (now claim 43), 24 (now claim 29) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) of these above identified claims/points have been withdrawn. 
Applicant's arguments filed 17 August, 2021 have been fully considered but they are not persuasive with respect to the claim rejection of claim 14 (point 3 distinguished by the Applicant at pg. 12) under 35 U.S.C. 112(b). 
At page 12, Applicant asserts that the user of terms “optimum” and “close” recited in claim 14 would be clear to one having ordinary skill in the art in light of the specification and figures. The Examiner agrees that while there seems to be an apparent definition of “optimum operating point” as defined in paragraph 26 of the originally filed specification, the Examiner does not find the claim definite, in view of the terminology “close”. While the “optimum operating point” is defined as being a narrow temperature range, this does not provide definition of the terminology “close” or exemplify the metes and bounds of the terminology so as to reasonably apprise one having ordinary skill within the art the meaning of the claimed invention as characterized by claim 14.  If the operating range is narrow, in the sense of a few kelvins, what would be considered “close” to this “optimum operating range”? Only the within the limits of the “operating range”, one or two degrees outside of the “operating range”, or a larger range (e.g., 5, 10, 15, etc. degrees) which extends around the bounds of the “operating range”?  The specification does not provide such definition, examples or the like, so as to provide enough certainty to one having ordinary skill within the art when read in the context of the invention, a measure to the degree of “close” as stated within the claims. For this, the Examiner is persuaded to the definiteness of the terminology of “optimum operating point” in view of the definition provided at paragraph 26, but is not persuaded to the definite meaning of the term “close” as claimed. Due to this, the Examiner maintains the rejection of claim 14 under 35 U.S.C. 112(b) for the use of relative terminology within the claim. See MPEP §2173.05(b).
Applicant's arguments filed 17 August, 2021 have been fully considered but they are not persuasive with respect to the prior art rejections of claims 19-20 and 27 (now claims 44-46) 35 U.S.C. 102, at pages 14-15. 
At pages 14-15, Applicant asserts WEISS does not disclose “a static redispersion unit” nor “a disc-like body”. However, the Examiner, in view of the amendments, believes that the stator of WEISS reads on the claimed invention, as the stator does not move within the pump (the rotor is rotating about the interior of the stator), therefore is a static redispersion unit. More so, based on broadest reasonable interpretation, is defined by a flat, thin, round object, or a shape or surface that is round and flat in appearance (https://www.google.com/search?q=disc+defintion&rlz=1C1GCEB_enUS803US803&oq=disc+defintion&aqs=chrome..69i57j0i10l5j0i10i22i30l3j0i390.2936j1j1&sourceid=chrome&ie=UTF-8). In view of this, the stator structure applies as a disc-like body. For this, the Examiner is not persuaded to Applicant’s assertions, and maintains the rejection of claims 19-20 and 27 (now claims 44-46) under 35 U.S.C. 102, as being anticipated by WEISS.
Applicant's arguments filed 17 August, 2021 have been fully considered but they are not persuasive with respect to the prior art rejections of claims 1-2, 16-18, and 21-26 (now claims 1, 12, 28-29, and 30-43) 35 U.S.C. 102, at pages 15-18. 
At pages 15-18, Applicant asserts that WEISS is useful for producing an emulsion, which is a liquid dispersion medium containing a liquid disperse phase, but TAKAO is concerned with producing a hydrate slurry. Thus, Applicant concludes that TAKAO cannot be modified by WEISS, and it would be improper to provide such modification to TAKAO with the teachings of WEISS. The Examiner recognizes that the terminology of emulsion was utilized within the rejection, and submitted herein. However, at paragraph 77 of WEISS, utilized within the rejections previously set forth, and maintained herein, the circulating pump is configured to guarantee an effective redispersion. Further to clarify, the invention of WEISS is further characterized in claim 16,at least, as being construed to not only promote the emulsification of liquid components of the coolant emulsion, but also “a redispersion of the discontinuous phase of the coolant suspension”. More so, TAKAO clearly details the use of a pump to provide mixing and distribution of the coolant to form a slurry hydrate, i.e., a suspension of liquid and solid phases, such that modifications from a pump, as a redispersion unit comprised of a restrictor, utilized within the same purposes would be entirely obvious to those having ordinary skill within the art. More so, there would have been motivation for those having ordinary skill within the art to modify TAKAO’s pump, which causes circulation and production of a slurry hydrate, with the pump of WEISS, as the shearing forces produced within the pump based on the construction of the pump taught are sufficient to guarantee an effective redispersion of which based on clarification from WEISS is directed to the coolant suspension with discontinuous phase. For this, the Examiner is not persuaded to Applicant’s assertions, and maintains the rejection of claim 1 and the dependents thereof (now claims 12, 28-29, and 30-43) under 35 U.S.C. 103, as being obvious in view of TAKAO, as modified by WEISS.
Secondly, at page 18, Applicant, again, asserts WEISS does not disclose “a disc-like body” or “orifices”. However, the Examiner, based on broadest reasonable interpretation, believes that the “disc-like body” is defined by a flat, thin, round object, or a shape or surface that is round and flat in appearance (https://www.google.com/search?q=disc+defintion&rlz=1C1GCEB_enUS803US803&oq=disc+defintion&aqs=chrome..69i57j0i10l5j0i10i22i30l3j0i390.2936j1j1&sourceid=chrome&ie=UTF-8). In view of this, the defined restrictor structure applies as a disc-like body. Secondly, orifice applies to an opening (https://www.merriam-webster.com/dictionary/orifice), such that gaps/teeth in a plate are openings in the plate, so as to provide orifices. For this, the Examiner is not persuaded to Applicant’s assertions, and maintains the rejection of claims 16-17 (now claims 40-41) under 35 U.S.C. 103, as being obvious in view of TAKAO, as modified by WEISS.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                            11/2/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763